       Case 1:18-cv-10225-MLW Document 557-1 Filed 11/05/20 Page 1 of 2



            DECLARATION OF ACTING DEPUTY FIELD OFFICE DIRECTOR
                                     ALAN GREENBAUM.
       Pursuant to the authority of28 U.S.C. § 1746, I, Alan Greenbaum, an Acting Deputy

Field Office Director for U.S. Department ofHomeland Security, United States Immigration and

Customs Enforcement, Enforcement and Removal Operations, Burlington, Massachusetts

declare as follows:

   1. I am an Acting Deputy Field Office Director ("DFOD") for U.S. Department of

       Homeland Security, United States Immigration and Customs Enforcement, Enforcement

       and Removal Operations ("ICE"). I am stationed in Burlington, Massachusetts.

   2. I began serving as an Acting DFOD for ERO Boston on October 19, 2020. Prior to

       holding my current position, I served as the Assistant Field Office Director for ERO

       Boston since 2017. Prior to serving in that role, I served as an Supervisory Detention and

       Deportation Officer for ERO Boston beginning in May 2009.

   3. This declaration is based on personal knowledge and information made known to me in

       the course ofmy professional duties. I am writing this declaration in response to the

       Court's June 28, 2019 order (ECF No. 295). Further, I am writing this declaration to

       ensure the Court that I am aware ofthe ongoing litigation in this matter and have read the

       following orders, as directed by the Court:

           a. ECF No. 95, Memorandum and Order, June 11, 2018;

           b. ECF No. 159, Memorandum and Order, September 21, 2018.

   4. Additionally, I write this declaration to state that, consistent with the Court's June 28,

       2019 order, after reading the above orders concerning detention and removal, I discussed




                                                 1
       Case 1:18-cv-10225-MLW Document 557-1 Filed 11/05/20 Page 2 of 2



       each with Todd Lyons, Field Office Director for the ERO Boston Field Office and

       counsel representing the government in this case.

   5. Finally, I write this declaration to convey my understanding of the possible consequences

       of any violation of the above orders, as conveyed in this Court's June 28, 2019 order.


I declare under penalty of perjury that the foregoing is true and correct.


Signed on the Fifth day of November, 2020




>l/2�-�
Alan Greenbaum
Acting Deputy Field Office Director
U.S. Department of Homeland Security
United States Immigration and Customs Enforcement
Burlington, Massachusetts




                                                  2
